Exhibit 99 INVESTOR CONTACT: MEDIA CONTACT: Tom Paulson Kathryn Lovik Vice President and Chief Financial Officer Director, Communications 763-540-1204 763-540-1212 Tennant Company Reports 2009 Third Quarter Results Net sales and EPS rose sequentially from second quarter; Gross margins increased sequentially to 42.0% from 40.4%; Company generated $15.8 million in cash from operations and continued to reduce debt; Full year per share guidance raised MINNEAPOLIS, Minn., October 27, 2009—TennantCompany (NYSE: TNC), a world leader in designing, manufacturing and marketing of solutions that help create a cleaner, safer world, today reported net earnings of $5.8 million, or $0.31 per diluted share, on net sales of $154.4 million for the third quarter ended September 30, 2009. In the 2008 third quarter, Tennant reported net earnings of $14.0 million, or $0.76 per diluted share, on net sales of $185.9 million. The company’s performance for the third quarter of 2009 improved sequentially from the 2009 second quarter’s net sales of $148.6 million and net earnings of $3.0 million, or $0.16 per diluted share. “We continue to face very difficult selling conditions, but are pleased to report Tennant’s second consecutive quarter of sequential sales increases,” said Chris Killingstad, Tennant Company’s president and chief executive officer. “Additionally, our gross margins rose significantly from the 2009 second quarter and almost matched last year’s third quarter, which had a much higher level of sales. We benefited from lower commodity costs, tight spending controls and flexible production management. As a result of these encouraging trends, earnings per share rose sequentially and we are increasing our earnings per share guidance for the full year.” Tennant generated $58.4 million in cash from operations in the first nine months of 2009 versus $13.3 million in the first nine months of 2008. At September 30, 2009, the company’s total cash was $13.9 million compared to $22.8 million a year ago.
